Citation Nr: 0427948	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1964 to July 1966.  
Her claims come before the Board of Veterans' Appeals (Board) 
on appeal from August 2001 and May 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

The Board notes that the RO has issued statements of the case 
and supplemental statements of the case on both of the claims 
noted on the previous page.  However, in its VA Form 8 
(Certification of Appeal), the RO failed to certify for 
appeal the issue of entitlement to service connection for 
PTSD.  However, because the veteran properly perfected her 
appeal with regard to this claim, offered argument and 
evidence pertinent thereto, and clearly indicated in the 
record that she is of the belief that this claim is in 
appellate status, the Board's decision to address this claim 
is not prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board further notes that, in a VA Form 9 (Appeal to Board 
of Veterans' Appeals) received at the RO in March 2003, the 
veteran requested a Board hearing at the local VA office.  
Thereafter, however, in a written statement received in June 
2004, the veteran indicated that she wished to withdraw her 
request for a Board hearing.  The Board thus deems this case 
ready for appellate review pursuant to 38 C.F.R. § 20.702(e) 
(2003).  

Below, the Board reopens the veteran's claim of entitlement 
to service connection for a psychiatric disorder, to include 
schizophrenia.  The Board then remands that claim and the 
veteran's claim of entitlement to service connection for PTSD 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify the veteran and her representative if 
they are required to take further action with regard to these 
claims. 




FINDINGS OF FACT

1.  The RO last denied the veteran entitlement to service 
connection for a psychiatric disorder in a rating decision 
dated November 1999.

2.  The RO notified the veteran of the November 1999 rating 
decision and of her appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

3.  The evidence received since November 1999 was not 
previously submitted to agency decisionmakers, is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The November 1999 rating decision, in which the RO denied 
entitlement to service connection for a psychiatric disorder, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1999).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the veteran's claim to reopen, which is now 
being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA strictly complied 
with the notification provisions of the VCAA.  However, as 
indicated in the remand portion of this decision, VA did not 
strictly comply with the assistance provisions of the VCAA.  
Regardless, given the favorable outcome of this portion of 
the veteran's appeal, the Board's decision to proceed in 
adjudicating the claim to reopen does not prejudice the 
veteran in the disposition thereof.  Bernard, 4 Vet. App. at 
392-94. 



II.  Analysis of Claim

The RO last denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder in a rating 
decision dated November 1999.  The RO based its denial on a 
finding that there was no evidence of record establishing the 
existence of a current psychiatric disorder secondary to the 
veteran's period of active service, which ended thirty years 
ago.  The RO considered the veteran's service medical 
records, VA and private treatment records, VA examination 
reports, letters from a county social worker and residential 
manager, and written statements of the veteran in denying the 
claim.  In a letter dated the same month, the RO notified the 
veteran of its unfavorable rating decision and of her 
appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The 
November 1999 rating decision is thus final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R.
§§ 3.104, 20.302, 20.1103 (1999).

The veteran attempted to reopen her claim for service 
connection for a psychiatric disorder, to include 
schizophrenia, by submitting a written statement in September 
2001.  A claim that is the subject of a prior final denial 
may be reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's November 1999 rating decision includes service 
medical and personnel records, VA and private treatment 
records, a report of a VA examination, and written statements 
of the veteran and his representative.

With the exception of some of the service medical and 
personnel records and VA treatment records, the Board finds 
that this evidence is new as it was not previously submitted 
to agency decisionmakers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  The Board also finds that this evidence 
is material because, by itself or when considered with the 
previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  The 
newly submitted evidence, specifically, records from Ernie 
Boswell, Ph.D., dated from October 2000 to November 2000, 
suggests a relationship between the veteran's current 
psychiatric disorder and her period of service.  These 
records include an opinion that, during service, the veteran 
had poor ego integration and experienced a psychotic-like 
process, which caused a slow and gradual decline.  The 
absence of this type of evidence formed the basis of the RO's 
previous denial of the veteran's claim.  

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.  The Board 
may not, however, decide this claim on its merits, because, 
as explained below, VA has not yet satisfied its duties to 
assist under the VCAA.


REMAND

The veteran claims that, due to stressors experienced in 
service, she developed a psychiatric disorder, which 
initially manifested as a personality disorder and now 
manifests as schizophrenia and PTSD.  Additional development 
by the RO is necessary before the Board can decide this 
appeal.

First, in May 2003 and June 2004, before the RO certified the 
veteran's appeal to the Board, the veteran submitted written 
statements from two VA physicians, which pertain to the 
veteran's psychiatric state.  Thereafter, the RO did not 
consider these statements in support of the veteran's claims, 
or issue a supplemental statement of the case in response 
thereto.  Such action should be taken on remand.  

Second, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate her claim and assist her in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA has not strictly complied with the 
VCAA by providing the veteran adequate assistance regarding 
her claims.  

As the veteran's representative alleges in a VA Form 646 
(Statement of Accredited Representative in Appealed Case) 
dated August 2004, there is additional medical inquiry that 
needs to be completed in this case.  Under 38 U.S.C.A. § 
5103A, VA's duty to assist includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  In this case, a VA mental disorders examination is 
necessary.  The RO afforded the veteran such an examination 
in February 2002, but at the time of the examination, the 
examiner was not privy to the veteran's service or post-
service medical records.  In offering his opinion, the 
examiner therefore relied upon the veteran's reported in-
service history, which, given the veteran's psychiatric 
illness, was unreliable.  Accordingly, on remand, the RO 
should afford the veteran another VA mental disorders 
examination, during which an examiner can offer another, more 
comprehensive opinion supported by rationale and a complete 
review of the claims file.  

Third, in a rating decision dated May 2002, the RO denied the 
veteran entitlement to service connection for alcoholic liver 
disease, including as secondary to alcohol abuse and/or 
schizophrenia, and entitlement to service connection for 
recurrent esophageal varices, including as secondary to 
alcohol abuse and/or schizophrenia.  Thereafter, in a VA Form 
9 (Appeal to Board of Veterans' Appeals) received in March 
2003, the veteran indicated that he wished to pursue these 
particular issues.  To date, the RO has not issued a 
statement of the case in response to the veteran's written 
statement, which could be construed as a notice of 
disagreement with the RO's May 2002 rating decision.  

The failure to do so in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  38 C.F.R. 
§§ 19.9, 20.200, 20.201 (2003); see also Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  One of 
the purposes of this remand is to give the RO an opportunity 
to cure this defect.  Thereafter, the RO should return the 
claims file to the Board only if the veteran perfects his 
appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (holding that if the claims file does 
not contain a notice of disagreement, a statement of the case 
and a substantive appeal, the Board is not required, and in 
fact, has no authority, to decide the claim).  

This case is REMANDED for the following development:

1.  The RO should afford the veteran a VA 
mental disorders examination by a 
psychiatrist.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose all psychiatric 
disorders shown to exist; 

b) offer an opinion regarding 
whether it is at least as likely as 
not that any existing psychiatric 
disorder is related to the veteran's 
period of active service, including 
documented in-service mental 
complaints and treatment; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Thereafter, the RO should review the 
examination report to ensure that it 
complies with the previous instruction.  
If the report is deficient in any regard, 
the RO should undertake the requisite 
corrective action.  

3.  The RO should then review the entire 
claims file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
her representative of the evidence needed 
to support the veteran's claims, 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file, and advising the 
veteran to submit all evidence in her 
possession that pertains to those claims.  
The RO should afford the veteran and her 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

4.  Once all development is completed, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for PTSD and entitlement to 
service connection for a psychiatric 
disorder, to include schizophrenia, based 
on a consideration of all of the evidence 
of record, including that which was 
submitted to the RO in May 2003 and June 
2004.  If either benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

5.  The RO should provide the veteran and 
her representative a statement of the 
case addressing the issues of entitlement 
to service connection for alcoholic liver 
disease, including as secondary to 
alcohol abuse and/or schizophrenia, and 
entitlement to service connection for 
recurrent esophageal varices, including 
as secondary to alcohol abuse and/or 
schizophrenia, and afford them an 
opportunity to perfect an appeal of the 
RO's denial of these issues by submitting 
a substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of 
these particular claims following the 
issuance of the statement of the case 
unless she perfects his appeal.   

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



